DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,830,408 by Asthana et al, hereinafter Asthana.
Regarding claim 1, Asthana discloses a method of audio to text transcription (col. 2, lines 6-25) provided by a captioner company (col. 2, lines 6-18 and col. 3, lines 27-34) comprising the steps of: a) a far end caller (i.e. a second user located at a second endpoint; Fig. 1, 16) connected to a user (i.e. a first user located at a first endpoint; Fig. 1, 14) in audio communication with a telephone number (i.e. phone number) managed by a captioned telephone service manager (i.e. conference controller; Fig. 1, 12) (col. 2, line 54 – col. 3, line 67);
b) said captioned telephone service manager utilizing a captioner (i.e. Speech to text (STT) converter; Fig. 1, 34; located at an endpoint or at the conference controller; col. 7, lines 36-38) to transcribe audio to text of the far end caller and sending the text to a device of the user in approximately real time (col. 2, lines 6-64, col. 3, lines 8-9, col. 4, lines 5-10 and lines 28-32 and lines 46-50, col. 5, lines 4-35, col. 6, lines 1-3, col. 7, lines 20-38); and

Regarding claim 2, the method of claim 1 wherein Asthana discloses the text of the third party caller is differentiated from text of the far end caller for a duration of the connection as a conference call as provided to the device of the user (col. 4, lines 1-12 and lines 20-32).
Regarding claim 3, the method of claim 2, wherein Asthana discloses the text of the user is differentiated from text of the far end caller and the third party for the duration of the connection as a conference call as provided to the device of the user (col. 4, lines 1-12 and lines 20-32).
Regarding claim 4, the method of claim 2 wherein Asthana discloses differentiation of text is provided by one of different text bubble locations on the device, differing colors, and assigning identifiers to the far end caller, the third party and the user so the user can easily correlate text to one of the third party, the far end caller and the user (col. 4, lines 1-12 and lines 20-44).
Regarding claim 5, the method of claim 4 wherein Asthana discloses one of the far end caller calls the telephone number managed by the captioned telephone service to initiate the connection, and the user joins to the telephone number managed by the captioned telephone service after connection with the far end caller (col. 2, line 54 – col. 3, line 67).

Regarding claim 7, the method of claim 4 wherein Asthana discloses the captioner is automated speech recognition software (i.e. Speech to text (STT) converter; Fig. 1, 34; located at an endpoint or at the conference controller; col. 7, lines 36-38) controlled by the captioned telephone service manager.
Regarding claim 8, the method of claim 4 wherein Asthana further comprising a prioritized vocabulary (i.e. customized language preference of user) for the user which is not provided for use with a similar priority to a public outside of the user (col. 9, line 41 – col. 10, line 49, col. 11, lines 30-64).
Regarding claim 9, the method of claim 8 wherein Asthana discloses the user provides words (i.e. customized language preference of user) to the captioned telephone service manager which may be less common than used by the public (col. 9, line 41 – col. 10, line 49, col. 11, lines 30-64).
Regarding claim 10, the method of claim 9 wherein Asthana discloses the words are one of geographic and technical in nature (i.e. a specific language) (col. 9, line 41 – col. 10, line 49, col. 11, lines 30-64).
Regarding claim 11, the method of claim 9 wherein Asthana discloses the user ascribes a likely priority to words (i.e. customized language preference of the user) likely to be used in conversations with the user (col. 9, line 41 – col. 10, line 49, col. 11, lines 30-64).

Regarding claim 13, the method of claim 1 wherein Asthana discloses one of the far end caller calls the telephone number managed by the captioned telephone service to initiate the connection, and the user joins to the telephone number managed by the captioned telephone service after connection with the far end caller (col. 2, line 54 – col. 3, line 67).
Regarding claim 14, the method of claim 1 wherein Asthana discloses one of the far end caller calls the telephone number managed by the captioned telephone service to initiate the connection, and the user joins to the telephone number managed by the captioned telephone service after connection with the far end caller (col. 2, line 54 – col. 3, line 67).
Regarding claim 15, the method of claim 4 wherein Asthana discloses the captioner is automated speech recognition software (i.e. Speech to text (STT) converter; Fig. 1, 34; located at an endpoint or at the conference controller; col. 7, lines 36-38) controlled by the captioned telephone service manager.
Regarding claim 16, Asthana discloses a method of audio to text transcription (col. 2, lines 6-25) provided by a captioner company (col. 2, lines 6-18 and col. 3, lines 27-34) comprising the steps of: a) a far end caller (i.e. a second user located at a second endpoint; Fig. 1, 16) connected to a user (i.e. a first user located at a first endpoint; Fig. 1, 14) in audio communication with a telephone number (i.e. phone number) managed by a captioned telephone service manager (i.e. conference controller; Fig. 1, 12) (col. 2, line 54 – col. 3, line 67);

c) the captioned telephone service manager maintains a prioritized vocabulary for the user not shared with a larger public (i.e. language translation) (col. 9, line 41 – col. 10, line 49, col. 11, lines 30-64).
	Regarding claim 17, Asthana discloses the method of claim 16 wherein a third party caller (user of endpoint 3; Fig. 1, 18) separate from the far end caller and the user joining in a conference call with the user and far end caller with the captioned telephone service manager utilizing the captioner to transcribe audio to text from the third party caller and provide to the device of the user (col. 2, line 54 – col. 3, line 67).
	Regarding claim 18, Asthana discloses the method of claim 16 wherein the captioned telephone service manager provides a prioritized vocabulary (i.e. customized language preference) for each user based on communications of the user (col. 9, line 41 – col. 10, line 49, col. 11, lines 30-64).
Regarding claim 19, Asthana discloses the method of claim 16 wherein the user provides words (i.e. customized language preference of the user) to the captioned telephone service manager which may be less common than used by the public (col. 9, line 41 – col. 10, line 49, col. 11, lines 30-64).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. - 7 p.m. EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653